Name: 90/635/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 4 December 1990 appointing the President of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1990-12-12

 Avis juridique important|41990D063590/635/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 4 December 1990 appointing the President of the Commission of the European Communities Official Journal L 347 , 12/12/1990 P. 0021 - 0021DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 4 December 1990 appointing the President of the Commission of the European Communities (90/635/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES. Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities of 8 December 1988 appointing Members of the Commission of the European Communities (1), Having consulted the Commission, HAVE DECIDED AS FOLLOWS: Sole Article Mr Jacques Delors is hereby appointed President of the Commission of the European Communities for the period 6 January 1991 to 5 January 1993 inclusive. Done at Brussels, 4 December 1990. The President G. DE MICHELIS